Citation Nr: 1635231	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  04-35 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE


Entitlement to service connection for tinnitus to include as secondary to hearing loss. 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2016, the Board remanded this case.  At that time, the Board explained at length the procedural history of the Veteran's various appeals, noting that only the issue of service connection for tinnitus remains in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior Board remand decision, the Veteran seeks service connection for tinnitus and a June 2012 VA examination included an opinion that the Veteran's tinnitus was less likely than not caused by or the result of his military noise exposure.  However, the Board previously noted, subsequent to that examination, service connection was granted for bilateral hearing loss and there is no opinion which addresses whether the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss, thus finding that another examination was required.  The Board also noted that the RO had attempted to schedule the Veteran for a VA examination and the Veteran failed to report, but the VA records show that the Veteran has been confined to his home and is wheelchair bound.  He was receiving in-home medical care and his son has moved into his home to care for him subsequent to his scheduled VA examination.  In fact, the Veteran is receiving aid and attendance benefits due to his inability to care for himself or leave his home.  Thus, the Board found that in light of the Veteran's current situation, it appeared that the Veteran cannot report on his own for an examination; however, since his son is currently his caregiver, he should be given an opportunity to have an examination with his assistance.  The Board indicated that in the event that he cannot report for an examination, a medical opinion should nonetheless be obtained.  In April 2016, the Veteran canceled the examination.  However, a medical opinion was not obtained.  Thus, this action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical audiological opinion to determine the etiology of the Veteran's tinnitus.  The record should be made available to the examiner for review.  The examiner should provide an opinion as to the following: 

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current tinnitus disability is proximately due to, or the result of, the Veteran's service-connected hearing loss.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current tinnitus is permanently aggravated by the Veteran's service-connected hearing loss.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

